Order entered January 10, 2014




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-00624-CV

                                 ISAAC CLAY, Appellant

                                           V.

                                 VICKY CLAY, Appellee

                     On Appeal from the 380th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 380-54284-04

                                        ORDER
      We DENY appellant’s December 27, 2013 motion for an extension of time to file an

amended brief.   We STRIKE the amended brief tendered to this Court by appellant on

November 25, 2013.


                                                  /s/   ADA BROWN
                                                        JUSTICE